significant index no epartment of the treasury saat revenue service l washington d c tax_exempt_and_government_entities_division dec q tep rats in re company manufacturer amount amount amount date dear this letter constitutes notice that a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending december has been granted subject_to the following conditions the contributions required to satisfy the minimum_funding_standard for the plan years ending december within the meaning of sec_412 of the code without a waiver being granted for such years and december shall be timely made the quarterly contributions required under sec_412 of the code due_date and date for the on a timely basis plan_year are to be made the four quarterly contributions required under sec_412 of the code for the plan_year are to be made on a timely basis your authorized representative agreed to these conditions by letter dated date if these conditions are not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company maintains a manufacturer dealership the company does not have any executive deferred_compensation arrangements the information furnished indicates that from the company experienced steadily decreasing net_income and cash_flow during this period the company's cash on hand decreased from amount to amount to in response to the declining sales and its reduced cash position the company ceased benefit accruals in the plan as of date decreased employee head count by approximately one-third reduced inventory by approximately percent and developed a marketing plan based on superior customer sales and service to increase sales and profitability these efforts have borne some success as the company has been able to acquire an additional_amount line of credit from the manufacturer the financial information provided by the company clearly shows that the company suffered a substantial business hardship however as noted above the company has made significant expense reductions in addition the manufacturer's action to provide an additional line of credit to the company clearly demonstrates that the manufacturer believes that the company’s hardship is temporary thus it is reasonable to conclude that the company may be merely experiencing a temporary business hardship from which it will ultimately recover hence the waiver for the plan_year ended december has been granted subject_to the conditions set forth above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the date of this when filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the j t and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact at’ sincerely yours donna m prestia manager employee_plans actuarial group
